392 F.2d 588
John Clair KALTENBORN, a Minor, by John B. Kaltenborn and Claire W. Kaltenborn, his parents and natural guardians, John B. Kaltenborn and Claire W. Kaltenborn, his wifev.SEARS, ROEBUCK AND COMPANY, a corporation,John Claire Kaltenborn, a Minor, by John B. Kaltenborn and Claire W. Kaltenborn, his parents and natural guardians, Appellant in No. 16,991,John B. Kaltenborn and Claire W. Kaltenborn, Appellants in No. 16,992.
No. 16991.
No. 16992.
United States Court of Appeals Third Circuit.
Argued April 4, 1968.
Decided April 19, 1968.

Appeal from the United States District Court for the Western District of Pennsylvania; Gerald J. Weber, Judge.
Milton I. Watzman, Watzman & Watzman, Pittsburgh, Pa., for appellants.
Kim Darragh, Meyer, Darragh, Buckler, Bebenek & Eck, Pittsburgh, Pa. and (Arnstein, Gluck, Weitzenfeld & Minow, Chicago, Ill., on the brief), for appellee.
OPINION OF THE COURT
Before KALODNER, GANEY and VAN DUSEN, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment entered in favor of the defendant pursuant to the jury's verdict in a personal injury case, the District Court having refused to grant the petition for a new trial.


2
On review of the record we find no reversible prejudicial error.


3
The judgment of the District Court will be affirmed.